DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5 are drawn to an intermediate.
Group II, claim(s) 6, are drawn to method of making.
Group III, claim(s) 7-13 and 16 are drawn to final products.
Group IV, claim(s) 14-15, are drawn to methods of use.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, there is no generic claim.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
In Group I: The technical feature is a composition with methionine.
In Group II: The technical feature is a method of making a composition with methionine by measuring and mixing. The composition, above, could be made by adding.
Group III: The technical feature is a system or kit comprising a composition with methionine and other components. The composition, in Group I, could be made by adding; whereas the composition herein could be made by measuring and mixing.
In Group IV: The technical feature is a method of using the intermediate product made with methionine. The composition could be used by oral administration. 

A special technical feature is defined as: A contribution which each of the inventions, considered as a whole, makes over the prior art.  “Contribution” over the prior art requires that the “special technical feature” is considered with respect to both novelty and inventive step, in other words that the special technical feature is not anticipated or made obvious. 

Therefore lack of unity is shown in two ways: a priori, before consideration of the prior art in relation to the claims, as discussed above; or a posteriori, after consideration of the prior art in relation to the claims.

In this case the claims are shown to lack unity because of a posteriori, because the related international search report, from PCT/CN2015/076032 of 10/15/2015, shows X and Y references, which teach the composition and its method of making/using, however, does not specify what is long and commonly known to make such compositions based on the age and gender of the infant.

Further, Walgrens (Growth of infants fed a zinc supplemented formula; The American Journal of Clinical Nutrition, Volume 29, Issue 10, 1 October 1976, Pages 1114–1121, https://doi.org/10.1093/ajcn/29.10.1114; Published: 01 October 1976) teaches that based in the age male and female infants consume different levels of supplementation.
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making supplemented infant formulas, as the references cited in the related PCT, to include that said formulas are adapted based on the gender and age of the infant to be fed with said supplemented formulas, as claimed, because Walgren illustrates that the art finds infants of varied ages and gender to consume different levels of supplementation; further, it would be a matter of common sense to feed an infant based on their gender and age, because males and females have distinct physiology which would require different nutrition, such as males growing more muscle matter, and since growth is age dependent, younger and older infants would require more of less supplementation based on there body size, which is the common way to distribute nutrition.

This means that the shared technical feature is not special and therefore does not make a contribution over the prior art.

Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Age of Infant.
an infant of 4 to 8 months of age;
an infant of 1 to 2 months;
an infant of up to 1 month; and 
an infant of 2 to 4 months. 

Gender
male;
female; 
same gender;
does not differ by gender or gender neutral (i.e. unisex, i.e. not gender specific).

Type of composition:
infant formula;
a composition for infants that is intended to be added to or diluted with human milk. 

Amount of methionine
the concentration of methionine is adapted based on that found in human milk produced for an infant of the same gender and age;
the concentration of methionine in said gender specific synthetic nutritional compositions does not differ by gender for infants of the same age;
the concentration of methionine in the female gender specific nutritional composition is higher than that for the male gender specific synthetic nutritional composition; and
the concentration of methionine in the male gender specific nutritional composition is higher than that for the female gender specific synthetic nutritional composition.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.




A telephone call was made to Mr. Morrow on 3/22/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793